                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 REV DENINAH GOODWIN, et al.,                       *
                                                    *
                 Plaintiffs,                        *
                                                    *
                 v.                                 *             C.A. No. 19-11434-ADB
                                                    *
 DORAL JUVENILE CORPORATION, et al.,                *
                                                    *
                 Defendants.                        *
                                                    *

                                              ORDER

BURROUGHS, D.J.

       On June 28, 2019, Rev. Deninah Goodwin, Christenina Webb and her minor son, each

residing in Texas, filed a pro se complaint. See Dkt. No. 1. With the complaint, plaintiffs filed

motions to appoint counsel and for leave to proceed in forma pauperis. See Dkt. No. 2 - 7.

       On July 10, 2019, Goodwin and Webb’s motions for leave to proceed in forma pauperis

were denied without prejudice as incomplete. See Dkt. No. 9. Because Goodwin and Webb are

not alleged to be attorneys, they cannot represent Webb’s minor son and were directed to obtain

counsel to represent him in this matter. Id. The parties were granted twenty-eight days to

comply with the directives of the Memorandum and Order. Id.

       To date, the parties have not responded to the court’s order and the time to do so has

expired. It is a long-established principle that this court has the authority to dismiss an action

sua sponte for a party’s failure to prosecute her action and her failure to follow the court's orders.

Fed. R. Civ. P. 41(b). Here, dismissal is appropriate because without plaintiffs’ active

participation, the court cannot effect the advancement of the case to a resolution on the merits.
       Accordingly, for the failure to comply with the July 10, 2019 Memorandum and Order,

this action is hereby dismissed without prejudice.

       SO ORDERED.

August 16, 2019                                         /s/ Allison D. Burroughs
                                                        ALLISON D. BURROUGHS
                                                        U.S. DISTRICT JUDGE




                                                2
